NO. 12-10-00332-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

CHESTER SLAY, INDIVIDUALLY                             §        APPEAL FROM THE 2ND
AND AS TRUSTEE OF
CHAMBERS FAMILY TRUST,
APPELLANT

V.                                                     §        JUDICIAL DISTRICT COURT


DAVID DURRETT, ET AL,
APPELLEES                                              §        CHEROKEE COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed an unopposed motion to dismiss this appeal. In his motion, Appellant
states that the parties have reached a resolution of this dispute and Appellant no longer wishes to
pursue the appeal. Because the parties have met the requirements of Texas Rule of Appellate
Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.
Opinion delivered February 23, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)